UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

HYUNJUNG KI,                                                                  NOTICE OF
                                                                              APPEARANCE
                                                             Plaintiff,
                                                                              20-CV-4343 (ARR) (PK)
                              -against-

THE CITY OF NEW YORK, DERMOT SHEA, HYUN
KIM, AND JUNG KIM,

                                                         Defendants.

------------------------------------------------------------------------x

                PLEASE TAKE NOTICE that MOSTAFA KHAIRY hereby appears as
counsel of record on behalf of Georgia M. Pestana, Acting Corporation Counsel of the City of
New York, attorney for defendant City of New York. All papers and Electronic Case Filing
notifications in this matter should henceforth be served on Mostafa Khairy at the address listed
below.
                 I certify that I am admitted to practice before this Court.

Dated: New York, New York
       October 21, 2020

                                                              GEORGIA M. PESTANA
                                                              Acting Corporation Counsel of the City of
                                                              New York
                                                              Attorney for Defendant City of New York
                                                              100 Church Street
                                                              New York, NY 10007
                                                              (212) 356-2105

                                                              By:      Mostafa Khairy /s/
                                                                       Mostafa Khairy
                                                                       Special Federal Litigation Division

cc:     BY ECF
        Michael Kimm, Esq.
        Kimm Law firm
        Attorney for Plaintiff
